Citation Nr: 1743778	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  10-13 554A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for a right knee disability, prior to April 27, 2009, and subsequent to May 31, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. A. Sebastian, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army Reserves, and during a period of active duty for training (ACDUTRA), from July 1969 to November 1969, he sustained an injury to his right knee and patella in October 1969.

This matter came to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. A temporary total evaluation was in effect from April 27, 2009 to May 31, 2009, which is not on appeal.

In a January 2015 Board decision, the Board denied the increased rating claim. The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court), and, in a November 2015 Order, the Court granted a Joint Motion for Remand (JMR) filed by the parties to vacate and remand the January 2015 Board decision. In April 2016, the Board remanded the matter for an orthopedic examination pursuant to the JMR and to obtain treatment records, and, in February 2017, the Board again remanded the matter for an examination pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016).  The matter has since been returned to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary in order to comply with governing law.  In that regard, the Board notes that subsequent to the AOJ's issuance of a Supplemental Statement of the Case in April 2017, VA has obtained additional VA treatment record which are pertinent to this appeal, as well as a July 2017 VA examination, which contains findings relating to the Veteran's service-connected right knee disability.  

Accordingly, the Veteran's claim must be returned to the AOJ for consideration in the first instance of the additional relevant evidence that has been developed and obtained by VA subsequent to the issuance of the most recent SSOC. 38 C.F.R. §§ 19.37 , 20.1304(c).


Accordingly, the case is REMANDED for the following action:

Readjudicate the claim on appeal based on all the evidence of record, including all evidence obtained since the most recent SSOC. If any benefit sought on appeal remains denied, issue a new, updated SSOC. Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




